                       IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE
                                    at Knoxville

 MARY BURDINE                                   :
                                                :    Civil Action No. 3:19-cv-00176-TRM-HBG
        Plaintiff,                              :
                                                :
 v.                                             :
                                                :    JURY DEMANDED
 STANLEY F. RODEN                               :
                                                :
        Defendant.                              :


                                            ANSWER


       Defendant, Stanley F. Roden, by and through his attorneys, Grant, Konvalinka & Harrison,

P.C., hereby responds to the Complaint hereinbefore filed against him as follows:

                                       FIRST DEFENSE

       The Complaint fails to state a claim upon which relief can be granted.

                                      SECOND DEFENSE

       Responding to the individually numbered allegations of the Complaint, Defendant states

as follows:

       1.      Defendant admits the allegations describing the causes of action but denies

engaging in any illegal activities, and specifically denies violating the Fair Debt Collection

Practices Act or invading Plaintiff’s “personal and financial privacy.”

       2.      Defendant denies the allegations of Paragraph 2 of the Complaint.

       3.      Defendant admits the allegations of Paragraph 3 of the Complaint.




Case 3:19-cv-00176-TRM-HBG Document 6 Filed 06/05/19 Page 1 of 8 PageID #: 30
        4.      As to the allegations of Paragraph 4 of the Complaint, Defendant admits that venue

is proper in this district but denies the validity of Plaintiff’s claims.

        5.      Defendant admits the allegations of Paragraph 5 of the Complaint upon information

and belief.

        6.      Defendant admits the allegations of Paragraph 6 of the Complaint.

        7.      Defendant admits the allegations of Paragraph 7 of the Complaint.

        8.      Defendant admits the allegations of Paragraph 8 of the Complaint.

        9.      Defendant admits the allegations of Paragraph 9 of the Complaint.

        10.     Defendant admits the allegations of Paragraph 10 of the Complaint.

        11.     Defendant neither admits nor denies the allegations of Paragraph 11 of the

Complaint but avers that the cited statute speaks for itself.

        12.     Defendant admits the allegations of Paragraph 12 of the Complaint.

        13.     Defendant admits the allegations of Paragraph 13 of the Complaint upon

information and belief.

        14.     Defendant admits the allegations of Paragraph 14 of the Complaint.

        15.     Defendant admits the allegations of Paragraph 15 of the Complaint.

        16.     As to the allegations of Paragraph 16 of the Complaint, Defendant avers that the

referenced documents speak for themselves and that the characterization of those documents as a

communication is a legal determination which requires no response.

        17.     Defendant avers the allegations of the civil summons referenced in Paragraph 17 of

the Complaint speak for themselves.




                                                  -2-

Case 3:19-cv-00176-TRM-HBG Document 6 Filed 06/05/19 Page 2 of 8 PageID #: 31
        18.     In response to Paragraph 18 of the Complaint, Defendant avers that the affidavit of

Heather Roberts speaks for itself.

        19.     Defendant admits the allegations of Paragraph 19 of the Complaint.

        20.     In response to the allegations of Paragraph 20 of the Complaint, Defendant avers

that the Notice speaks for itself.

        21.     Defendant admits the allegations of Paragraph 21 of the Complaint to the extent

they allege that Defendant sent Plaintiff’s attorney a letter on or about August 28, 2018. Defendant

avers that Plaintiff was fully aware of the identity of the facility with which she contracted.

        22.     As to the allegations of Paragraph 22 of the Complaint, Defendant avers that the

contract speaks for itself.

        23.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations of Paragraph 23 of the Complaint and therefore denies same.

        24.     Defendant admits the allegations of Paragraph 24 of the Complaint.

        25.     Defendant denies the allegations of Paragraph 25 of the Complaint.

        26.     Defendant denies the allegations of Paragraph 26 of the Complaint.

        27.     As to the allegations of Paragraphs 27 through 31 of the Complaint, these

paragraphs are simply Plaintiff’s characterizations of the Fair Debt Collection Practices Act and

constitute neither statements of fact nor allegations of any cause of action, and therefore are not

appropriate for a Complaint and should therefore be stricken.

        28.     Defendant denies the allegations of Paragraph 32 of the Complaint.

        29.     Defendant denies the allegations of Paragraph 33 of the Complaint.

        30.     Defendant denies the allegations of Paragraph 34 of the Complaint.



                                                -3-

Case 3:19-cv-00176-TRM-HBG Document 6 Filed 06/05/19 Page 3 of 8 PageID #: 32
       31.     Defendant denies the allegations of Paragraph 35 of the Complaint.

       32.     Defendant denies the allegations of Paragraph 36 of the Complaint.

       33.     Defendant denies the allegations of Paragraph 37 of the Complaint.

       34.     Defendant denies the allegations of Paragraph 38 of the Complaint.

       35.     Defendant denies the allegations of Paragraph 39 of the Complaint.

       36.     Defendant admits the allegations of Paragraph 40 of the Complaint.

       37.     As to the allegations of Paragraph 41 of the Complaint, Defendant avers that the

cited statutory language speaks for itself.

       38.     Defendant denies the allegations of Paragraph 42 of the Complaint.

       39.     Defendant denies the allegations of Paragraph 43 of the Complaint.

       40.     Defendant denies the allegations of Paragraph 44 of the Complaint.

       41.     Defendant denies the allegations of Paragraph 45 of the Complaint.

       42.     Defendant denies the allegations of Paragraph 46 of the Complaint.

       43.     As to the allegations of Paragraph 47 of the Complaint, Defendant avers that the

Plaintiff was aware of the entity with which she had contracted.

       44.     Defendant admits the allegations of Paragraph 48 of the Complaint.

       45.     Defendant denies the allegations of Paragraph 49 of the Complaint.

       46.     Defendant admits the allegations of Paragraph 50 of the Complaint, but avers that

Plaintiff was aware of the creditor to whom the debt was owed.

       47.     Defendant denies the allegations of Paragraph 51 of the Complaint.

       48.     Defendant admits that the cited statute contains the language quoted in Paragraph

52 of the Complaint.



                                              -4-

Case 3:19-cv-00176-TRM-HBG Document 6 Filed 06/05/19 Page 4 of 8 PageID #: 33
        49.     Defendant admits the allegations of Paragraph 53 of the Complaint.

        50.     Defendant denies the allegations of Paragraph 54 of the Complaint.

        51.     Paragraph 55 of the Complaint contains argument which neither asserts facts nor

states a cause of action and should therefore be stricken.

        52.     Paragraph 56 of the Complaint contains argument which neither asserts facts nor

states a cause of action and should therefore be stricken.

        53.     Paragraph 57 of the Complaint contains argument which neither asserts facts nor

states a cause of action and should therefore be stricken.

        54.     Defendant denies the allegations of Paragraph 58 of the Complaint.

        55.     As to the allegations of Paragraph 59 of the Complaint, Defendant admits that in

the event that this case goes to trial, that the Plaintiff would be entitled to a jury.

        56.     Defendant realleges and incorporates by reference his responses to Paragraphs 1 –

59 of the Complaint as if set forth fully herein.

        57.     Defendant denies the allegations of Paragraph 61 of the Complaint.

        58.     Defendant denies the allegations of Paragraph 62 of the Complaint.

        59.     Defendant realleges and incorporates by reference his responses to Paragraphs 1 –

62 of the Complaint as if set forth fully herein.

        60.     The allegations of Paragraph 64 of the Complaint contain arguments which neither

state facts nor assert a cause of action and should therefore be stricken.

        61.     Paragraph 65 of the Complaint contains argument which neither states facts nor

asserts a cause of action and should therefore be stricken.

        62.     Defendant denies the allegations of Paragraph 66 of the Complaint.



                                                    -5-

Case 3:19-cv-00176-TRM-HBG Document 6 Filed 06/05/19 Page 5 of 8 PageID #: 34
        63.     Defendant denies the allegations of Paragraph 67 of the Complaint.

        64.     Defendant lacks knowledge or information sufficient to form a belief as to the

allegations of Paragraph 68 of the Complaint and therefore denies same.

        65.     Defendant denies the allegations of Paragraph 69 of the Complaint.

        66.     Defendant denies the allegations of Paragraph 70 of the Complaint.

        67.     As to the prayer for relief, Defendant denies that Plaintiff is entitled to any relief

whatsoever.

        68.     All allegations of the Complaint not hereinbefore admitted, denied or explained are

here and now denied as if explicitly set out herein and denied.

                                        THIRD DEFENSE

        Pleading affirmatively, Defendant avers that Plaintiff’s claims are barred by the applicable

statutes of limitations.

                                       FOURTH DEFENSE

        Pleading affirmatively, Defendant avers that the contract underlying the debt Plaintiff owed

Defendant’s client conformed to Tennessee law.

                                         FIFTH DEFENSE

        Pleading alternatively and affirmatively, Defendant avers that even if the subject contract

did not conform to Tennessee law, Defendant’s reasonable belief that it did in fact conform to

Tennessee law bars Plaintiff’s claims against Defendant under the FDCPA.

                                         SIXTH DEFENSE

        Pleading affirmatively, Defendant avers that Plaintiff is guilty of laches, barring her claims.




                                                 -6-

Case 3:19-cv-00176-TRM-HBG Document 6 Filed 06/05/19 Page 6 of 8 PageID #: 35
                                     SEVENTH DEFENSE

       Pleading affirmatively, Defendant avers that Plaintiff is guilty of unclean hands, barring

her claims.

                                      EIGHTH DEFENSE

       Pleading affirmatively, Defendant avers that any violation of the Fair Debt Collection

Practices Act was not intentional and resulted from a bona fide error notwithstanding the

maintenance of procedures reasonably adapted to avoid any such error. Therefore, Defendant may

not be held liable pursuant to U.S.C. § 1692k(c).

       And now, having fully answered the allegations made against it, Defendant requests that

the case against it be dismissed, with costs and attorney’s fees adjudged against Plaintiff.



                                              Respectfully submitted,

                                              GRANT, KONVALINKA & HARRISON, P.C.

                                              By: /s/ J. Scott McDearman
                                                 J. Scott McDearman, BPR No. 012174
                                                 Attorneys for Defendant
                                                 633 Chestnut Street, Suite 900
                                                 Chattanooga, TN 37450-0900
                                                 (423) 756-8400 t
                                                 (423) 756-6518 f
                                                 smcdearman@gkhpc.com




                                                -7-

Case 3:19-cv-00176-TRM-HBG Document 6 Filed 06/05/19 Page 7 of 8 PageID #: 36
                                  CERTIFICATE OF SERVICE

         I hereby certify that a copy of this pleading was filed electronically. Notice of this filing
will be sent by operation of the Court’s electronic filing system to all parties listed on the electronic
filing receipt, as indicated below. All other parties will be served by regular U.S. mail. Parties may
access this filing through the Court’s electronic filing system.

                                Alan C. Lee, Esq.
                                Attorney at Law
                                P.O. Box 1357
                                Talbott, TN 37877-1357
                                ALeeAttorney@gmail.com

                                Brent S. Snyder, Esq.
                                2125 Middlebrook Pike
                                Knoxville, TN 37921
                                BrentSnyder77@gmail.com


         This 5th day of June, 2019.



                                                GRANT, KONVALINKA & HARRISON, P.C.


                                                  /s/ J. Scott McDearman
                                                      J. Scott McDearman
R856\002\PLE\Answer




                                                  -8-

Case 3:19-cv-00176-TRM-HBG Document 6 Filed 06/05/19 Page 8 of 8 PageID #: 37
